                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA


                           Alexandria Division




JUUL LABS, INC.,


            Plaintiff,



V.                                        Civil Action No. l:18-cv-1382



JAIDEN ZEIGLER, ET AL.,


            Defendants.


                                   ORDER


     THIS    MATTER    comes   before   the   Court   on   the       Report   and

Recommendation of the Magistrate Judge dated June 11, 2019, in

response to Plaintiff's Motion for Default Judgment pursuant to

Federal Rule of Civil Procedure 55(b). Defendants have not filed

objections, and the time for filing such objections has lapsed.

     Based on a de novo review of the evidence in this case, having

reviewed the Report and Recommendation, it appears to the Court

that the Magistrate Judge's Report and Recommendation is neither

clearly erroneous nor contrary to law. Accordingly, this Court

affirms the findings of the Magistrate Judge. It is hereby

     ORDERED    that     default   judgment   is    GRANTED     in    favor    of

Plaintiff,     Juul    Labs,   Inc.,    against    Defendant,    Nat     Caruso

(^"Caruso"), for trademark infringement and counterfeiting, false

designation of origin, and trademark dilution;
